


110 HR 3701 RH: Safety of Seniors Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 351
		110th CONGRESS
		2d Session
		H. R. 3701
		[Report No.
		  110–569]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 27, 2007
			Mr. Pallone (for
			 himself and Mr. Hall of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			April 8, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on September 27, 2007
		
		A BILL
		To amend the Public Health Service Act to
		  direct the Secretary of Health and Human Services to intensify programs with
		  respect to research and related activities concerning falls among older
		  adults.
	
	
		1.Short titleThis Act may be cited as the
			 Safety of Seniors Act of
			 2008.
		2.Amendments to the
			 Public Health Service
			 ActPart J of title
			 III of the Public Health Service Act
			 (42 U.S.C. 280b et seq.) is amended—
			(1)by redesignating section
			 393B (as added by section 1401 of Public Law 106–386) as section 393C and
			 transferring such section so that it appears after section 393B (as added by
			 section 1301 of Public Law 106–310); and
			(2)by inserting after
			 section 393C (as redesignated by paragraph (1)) the following:
				
					393D.Prevention of falls
				among older adults
						(a)Public
				EducationThe Secretary may—
							(1)oversee and support a
				national education campaign to be carried out by a nonprofit organization with
				experience in designing and implementing national injury prevention programs,
				that is directed principally to older adults, their families, and health care
				providers, and that focuses on reducing falls among older adults and preventing
				repeat falls; and
							(2)award grants, contracts,
				or cooperative agreements to qualified organizations, institutions, or
				consortia of qualified organizations and institutions, specializing, or
				demonstrating expertise, in falls or fall prevention, for the purpose of
				organizing State-level coalitions of appropriate State and local agencies,
				safety, health, senior citizen, and other organizations to design and carry out
				local education campaigns, focusing on reducing falls among older adults and
				preventing repeat falls.
							(b)Research
							(1)In
				generalThe Secretary may—
								(A)conduct and support
				research to—
									(i)improve the
				identification of older adults who have a high risk of falling;
									(ii)improve data collection
				and analysis to identify fall risk and protective factors;
									(iii)design, implement, and
				evaluate the most effective fall prevention interventions;
									(iv)improve strategies that
				are proven to be effective in reducing falls by tailoring these strategies to
				specific populations of older adults;
									(v)conduct research in order
				to maximize the dissemination of proven, effective fall prevention
				interventions;
									(vi)intensify proven
				interventions to prevent falls among older adults;
									(vii)improve the diagnosis,
				treatment, and rehabilitation of elderly fall victims and older adults at high
				risk for falls; and
									(viii)assess the risk of
				falls occurring in various settings;
									(B)conduct research
				concerning barriers to the adoption of proven interventions with respect to the
				prevention of falls among older adults;
								(C)conduct research to
				develop, implement, and evaluate the most effective approaches to reducing
				falls among high-risk older adults living in communities and long-term care and
				assisted living facilities; and
								(D)evaluate the
				effectiveness of community programs designed to prevent falls among older
				adults.
								(2)Educational
				supportThe Secretary, either directly or through awarding
				grants, contracts, or cooperative agreements to qualified organizations,
				institutions, or consortia of qualified organizations and institutions,
				specializing, or demonstrating expertise, in falls or fall prevention, may
				provide professional education for physicians and allied health professionals,
				and aging service providers in fall prevention, evaluation, and
				management.
							(c)Demonstration
				ProjectsThe Secretary may carry out the following:
							(1)Oversee and support
				demonstration and research projects to be carried out by qualified
				organizations, institutions, or consortia of qualified organizations and
				institutions, specializing, or demonstrating expertise, in falls or fall
				prevention, in the following areas:
								(A)A multistate
				demonstration project assessing the utility of targeted fall risk screening and
				referral programs.
								(B)Programs designed for
				community-dwelling older adults that utilize multicomponent fall intervention
				approaches, including physical activity, medication assessment and reduction
				when possible, vision enhancement, and home modification strategies.
								(C)Programs that are
				targeted to new fall victims who are at a high risk for second falls and which
				are designed to maximize independence and quality of life for older adults,
				particularly those older adults with functional limitations.
								(D)Private sector and
				public-private partnerships to develop technologies to prevent falls among
				older adults and prevent or reduce injuries if falls occur.
								(2)(A)Award grants, contracts,
				or cooperative agreements to qualified organizations, institutions, or
				consortia of qualified organizations and institutions, specializing, or
				demonstrating expertise, in falls or fall prevention, to design, implement, and
				evaluate fall prevention programs using proven intervention strategies in
				residential and institutional settings.
								(B)Award 1 or more grants,
				contracts, or cooperative agreements to 1 or more qualified organizations,
				institutions, or consortia of qualified organizations and institutions,
				specializing, or demonstrating expertise, in falls or fall prevention, in order
				to carry out a multistate demonstration project to implement and evaluate fall
				prevention programs using proven intervention strategies designed for single
				and multifamily residential settings with high concentrations of older adults,
				including—
									(i)identifying high-risk
				populations;
									(ii)evaluating residential
				facilities;
									(iii)conducting screening to
				identify high-risk individuals;
									(iv)providing fall
				assessment and risk reduction interventions and counseling;
									(v)coordinating services
				with health care and social service providers; and
									(vi)coordinating post-fall
				treatment and rehabilitation.
									(3)Award 1 or more grants,
				contracts, or cooperative agreements to qualified organizations, institutions,
				or consortia of qualified organizations and institutions, specializing, or
				demonstrating expertise, in falls or fall prevention, to conduct evaluations of
				the effectiveness of the demonstration projects described in this
				subsection.
							(d)PriorityIn
				awarding grants, contracts, or cooperative agreements under this section, the
				Secretary may give priority to entities that explore the use of cost-sharing
				with respect to activities funded under the grant, contract, or agreement to
				ensure the institutional commitment of the recipients of such assistance to the
				projects funded under the grant, contract, or agreement. Such non-Federal cost
				sharing contributions may be provided directly or through donations from public
				or private entities and may be in cash or in-kind, fairly evaluated, including
				plant, equipment, or services.
						(e)Study of Effects of
				Falls on Health Care Costs
							(1)In
				generalThe Secretary may conduct a review of the effects of
				falls on health care costs, the potential for reducing falls, and the most
				effective strategies for reducing health care costs associated with
				falls.
							(2)ReportIf
				the Secretary conducts the review under paragraph (1), the Secretary shall, not
				later than 36 months after the date of enactment of the Safety of Seniors Act
				of 2008, submit to Congress a report describing the findings of the Secretary
				in conducting such
				review.
							.
			
	
		April 8, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
